DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claim(s) 1-17 is/are currently pending and considered below.

Claim Objections
Claim(s) 7 and 15 is/are objected to because of the following informalities:
claim 7, line 13, “define a plane” should read “defines a plane” (“a facet that… defines a plane” is grammatically correct)
claim 15, line 3, “assembly.” should read “assembly;”
claim 15, line 15, “define a plane” should read “defines a plane” (“a facet that… defines a plane” is grammatically correct)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Regarding claim 1, introduction of “each of the plurality of staples including back span, and a leg extending from each end of the back span” renders the claim indefinite because the limitation as written is ambiguous as how many legs exist in each of the plurality of staples, since it is unclear how many “ends” the back span has (there is no clear indication that the back span only has lengthwise ends, meaning just two). Examiner suggests amending the limitation to “each of the plurality of staples including a back span and two legs, each of the two legs extending from each end of the back span”.
Regarding claim 7, introduction of “each of the plurality of staples including back span, and a leg extending from each end of the back span” renders the claim indefinite because the limitation as written is ambiguous as how many legs exist in each of the plurality of staples, since it is unclear how many “ends” the back span has (there is no clear indication that the back span only has lengthwise ends, meaning just two). Examiner suggests amending the limitation to “each of the plurality of staples including a back span and two legs, each of the two legs extending from each end of the back span”.
Regarding claim 15, introduction of “each of the plurality of staples including back span, and a leg extending from each end of the back span” renders the claim indefinite because the limitation as written is ambiguous as how many legs exist in each of the plurality of staples, since it is unclear how many “ends” the back span has (there is no clear indication that the back span only has lengthwise ends, meaning just two). Examiner suggests amending the limitation to “each of the plurality of staples including a back span and two legs, each of the two legs extending from each end of the back span”.

Regarding claim 15, introduction of “the elongated body” in line(s) 2 renders the claim indefinite because there is insufficient antecedent basis for this limitation in the claim; furthermore, line 4 introduces “an elongated body”, which is written ambiguous as to if it is referring to the elongated body of line 2. For the purposes of examination, it is to be interpreted to reference the previously recited limitation/element.
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims, thus are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakos (US 2018/0168599 A1).
Regarding claim 1, Bakos discloses a staple cartridge (at least 3100, Figs. 26-30; 4400, Fig. 77A-F) comprising:
a cartridge body (3112) defining a longitudinal axis (3111) and having a plurality of staple pockets (4420/4430, Fig. 77A) and a central knife slot (4415, Fig. 77A), the staple pockets arranged in at least one row on each side of the central knife slot (see three rows on either side of knife slot 4415, Fig. 77A); and
a plurality of staples (5420, Fig. 102, which are equivalent of 4440/4450, Fig. 77A), each of the plurality of staple pockets receiving one of the plurality of staples (Fig. 77A), each of the (5421, Fig. 102), and a leg extending from each end of the back span (5424/5422), each of the legs including a tip having a facet (5425/5423) that defines a plane, the plane extending in a direction substantially parallel to the longitudinal axis of the cartridge body (“Both staple tips 5423, 5425 face a direction which is perpendicular, or at least substantially perpendicular, to an axis defined by the crown 5421.” [0557]; in view of Fig. 77A, axis defined by the crown 5421 is parallel to the knife slot 4415, meaning the tips 5423/5425 being perpendicular to the axis defined by the crown must be substantially parallel to the longitudinal axis of the cartridge body.)
Bakos does not explicitly disclose that each of the legs including a tip having a facet facing the central knife slot and defines a plane.
However, Bakos further states that “the staples may be cut with opposite laterally-facing staple tips, for example, facing in a direction that is opposite the lateral direction, for example, facing in a direction that is opposite the lateral direction, such that one staple can be biased toward a first portion of the pocket and the other staple can be biased toward a different portion of the pocket.” [0557]   
 Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified each staple tip, as disclosed by Bakos, to have a facet facing the central knife slot and defines a plane, as it would be “obvious (Bakos in [0557] suggests that each staple tip can face either towards the knife slot or away from the knife slot – having finite number to try – such that the staples can be biased toward one way or the other in the pocket – having predictable solutions). 
  
Regarding claim 2, modified Bakos discloses the staple cartridge of claim 1, wherein the at least one row includes a plurality of rows, the plurality of rows including an inner row and an outer row (see three rows on either side of 4415, Fig. 77A).  
Regarding claim 3, modified Bakos discloses the staple cartridge of claim 1, further including a plurality of pushers supported with the plurality of staple pockets of the cartridge body (4480, Fig. 77A), each of the plurality of pushers supporting at least one of the plurality of staples and being movable from a first position to a second position to eject the plurality of staples from the plurality of pockets of the cartridge body ([0525]).  
Regarding claim 4, modified Bakos discloses the staple cartridge of claim 3, further including an actuation sled (3116) that is positioned within the cartridge body (Fig. 26), the action sled being movable within the cartridge body to move the pushers from their first position to their second position ([0484]).  
Regarding claim 5, modified Bakos discloses the staple cartridge of claim 4, wherein cartridge body includes an upper clamping surface (upper surface of 3112, Fig. 26) and a lower portion opposite to the upper clamping surface (lower portion of 3112), the staple cartridge further including a guard (3120) supported on the lower portion of the cartridge body (Fig. 26), the guard retaining the plurality of staples and the plurality of pushers within the cartridge body (see in conjunction with Fig. 77A).  
Regarding claim 6, modified Bakos discloses the staple cartridge of claim 5, wherein the guard is secured to the cartridge body by snap-fitting ([0473], “Further to the above, the staple cartridge 3110 engages the cartridge jaw 3120 in a snap-fit connection when the staple cartridge 3110 is fully seated within the cartridge jaw 3120”).  

Regarding claim 7, Bakos discloses a surgical stapling device (Fig. 1) comprising:
an elongate body (1300);
a tool assembly (1700) supported on the elongate body, the tool assembly including an anvil (2030), and a cartridge assembly (2020; also at least 3100, Figs. 26-30; 4400, Fig. 77A-F), the cartridge assembly including a staple cartridge (at least 3100, Figs. 26-30; 4400, Fig. 77A-F), the staple cartridge including: 
(3112) defining a longitudinal axis (3111) and having a plurality of staple pockets (4420/4430, Fig. 77A) and a central knife slot (4415, Fig. 77A), the staple pockets arranged in at least one row on each side of the central knife slot (see three rows on either side of knife slot 4415, Fig. 77A); and
a plurality of staples (5420, Fig. 102, which are equivalent of 4440/4450, Fig. 77A), each of the plurality of staple pockets receiving one of the plurality of staples (Fig. 77A), each of the plurality of staples including back span (5421, Fig. 102) that extends in a direction substantially parallel to the longitudinal axis of the cartridge body (see in conjunction with Fig. 77A), and a leg extending from each end of the back span (5424/5422), each of the legs including a tip having a facet (5425/5423) that defines a plane (plane defined by 5425/5423), the plane extending in a direction substantially parallel to the longitudinal axis of the cartridge body (“Both staple tips 5423, 5425 face a direction which is perpendicular, or at least substantially perpendicular, to an axis defined by the crown 5421.” [0557]; in view of Fig. 77A, axis defined by the crown 5421 is parallel to the knife slot 4415, meaning the tips 5423/5425 being perpendicular to the axis defined by the crown must be substantially parallel to the longitudinal axis of the cartridge body.) 
Bakos does not explicitly disclose that each facet is oriented to face the central knife slot and wherein the orientation of the facets on the legs of the staples cause all of the staple legs to be formed on a side of the back span toward the central knife slot.  
However, Bakos further states that “the staples may be cut with opposite laterally-facing staple tips, for example, facing in a direction that is opposite the lateral direction, for example, facing in a direction that is opposite the lateral direction, such that one staple can be biased toward a first portion of the pocket and the other staple can be biased toward a different portion of the pocket.” [0557]   
 Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified each staple tip, as disclosed by Bakos, to have a facet facing the central knife slot and defines a plane, as it would be “obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation to success (Bakos in [0557] suggests that each staple tip can face either towards the knife slot or away from the knife slot – having finite number to try – such that the staples can be biased toward one way or the other in the pocket – having predictable solutions).

Regarding claim 8, modified Bakos discloses the stapling device of claim 7, further including a handle assembly (110), the elongate body supported on and extending distally from the handle assembly (Fig. 1).  
Regarding claim 9, modified Bakos discloses the stapling device of claim 8, wherein the handle assembly is a battery powered handle assembly (see “[0267] U.S. patent application Ser. No. 14/984,488, entitled MECHANISMS FOR COMPENSATING FOR BATTERY PACK FAILURE IN POWERED SURGICAL INSTRUMENTS” which is incorporated by reference).  
Regarding claim 10, modified Bakos discloses the stapling device of claim 8, wherein the at least one row includes a plurality of rows, the plurality of rows including an inner row and an outer row (see three rows on either side of 4415, Fig. 77A).   
Regarding claim 11, modified Bakos discloses the stapling device of claim 7, further including a plurality of pushers supported with the plurality of staple pockets of the cartridge body (4480, Fig. 77A), each of the plurality of pushers supporting at least one of the plurality of staples and being movable from a first position to a second position to eject the plurality of staples from the plurality of pockets of the cartridge body ([0525]).  
Regarding claim 12, modified Bakos discloses the stapling device of claim 11, further including an actuation sled (3116) that is positioned within the cartridge body (Fig. 26), the ([0484]).  
Regarding claim 13, modified Bakos discloses the stapling device of claim 12, wherein cartridge body includes an upper clamping surface (upper surface of 3112, Fig. 26) and a lower portion opposite to the upper clamping surface (lower portion of 3112), the staple cartridge further including a guard (3120) supported on the lower portion of the cartridge body (Fig. 26), the guard retaining the plurality of staples and the plurality of pushers within the cartridge body (see in conjunction with Fig. 77A).  
Regarding claim 14, modified Bakos discloses the stapling device of claim 13, wherein the guard is secured to the cartridge body by snap-fitting ([0473], “Further to the above, the staple cartridge 3110 engages the cartridge jaw 3120 in a snap-fit connection when the staple cartridge 3110 is fully seated within the cartridge jaw 3120”).  

Regarding claim 15, Bakos discloses a surgical stapling device (Fig. 1) comprising:
a handle assembly (110), the elongate body supported on and extending distally from the handle assembly (Fig. 1); 
an elongate body (1300);
(1700) supported on the elongate body, the tool assembly including an anvil (2030), and a cartridge assembly (2020; also at least 3100, Figs. 26-30; 4400, Fig. 77A-F), the cartridge assembly including a staple cartridge (at least 3100, Figs. 26-30; 4400, Fig. 77A-F), the staple cartridge including: 
a cartridge body (3112) defining a longitudinal axis (3111) and having a plurality of staple pockets (4420/4430, Fig. 77A) and a central knife slot (4415, Fig. 77A), the staple pockets arranged in at least one row on each side of the central knife slot (see three rows on either side of knife slot 4415, Fig. 77A); and
a plurality of staples (5420, Fig. 102, which are equivalent of 4440/4450, Fig. 77A), each of the plurality of staple pockets receiving one of the plurality of staples (Fig. 77A), each of the plurality of staples including back span (5421, Fig. 102) that extends in a direction substantially parallel to the longitudinal axis of the cartridge body (see in conjunction with Fig. 77A), and a leg extending from each end of the back span (5424/5422), each of the legs including a tip having a facet (5425/5423) that defines a plane (plane defined by 5425/5423), the plane extending in a direction substantially parallel to the longitudinal axis of the cartridge body (“Both staple tips 5423, 5425 face a direction which is perpendicular, or at least substantially perpendicular, to an axis defined by the crown 5421.” [0557]; in view of Fig. 77A, axis defined by the crown 5421 is parallel to the knife slot 4415, meaning the tips 5423/5425 being perpendicular to the axis defined by the crown must be substantially parallel to the longitudinal axis of the cartridge body.);
 a plurality of pushers supported within the plurality of staple pockets of the cartridge body (4480, Fig. 77A), each of the plurality of pushers supporting at least one of the plurality of staples and being movable from a first position to a second position to eject the plurality of staples from the plurality of pockets of the cartridge body ([0525]);
an actuation sled (3116) positioned within the cartridge body (Fig. 26), the action sled being movable within the cartridge body to move the plurality of pushers from their first position to their second position ([0484]).  
Bakos does not explicitly disclose that each facet is oriented to face the central knife slot and wherein the orientation of the facets on the legs of the staples cause all of the staple legs to be formed on a side of the back span toward the central knife slot.  
However, Bakos further states that “the staples may be cut with opposite laterally-facing staple tips, for example, facing in a direction that is opposite the lateral direction, for example, facing in a direction that is opposite the lateral direction, such that one staple can be biased toward a first portion of the pocket and the other staple can be biased toward a different portion of the pocket.” [0557]   
Bakos, to have a facet facing the central knife slot and defines a plane, as it would be “obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation to success (Bakos in [0557] suggests that each staple tip can face either towards the knife slot or away from the knife slot – having finite number to try – such that the staples can be biased toward one way or the other in the pocket – having predictable solutions).

Regarding claim 16, modified Bakos discloses the stapling device of claim 15, wherein cartridge body includes an upper clamping surface (upper surface of 3112, Fig. 26) and a lower portion opposite to the upper clamping surface (lower portion of 3112), the staple cartridge further including a guard (3120) supported on the lower portion of the cartridge body (Fig. 26), the guard retaining the plurality of staples and the plurality of pushers within the cartridge body (see in conjunction with Fig. 77A).  
Regarding claim 17, Bakos discloses the stapling device of claim 16, wherein the guard is secured to the cartridge body by snap-fitting ([0473], “Further to the above, the staple cartridge 3110 engages the cartridge jaw 3120 in a snap-fit connection when the staple cartridge 3110 is fully seated within the cartridge jaw 3120”).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schmid (US 2013/0075450 A1) Figs. 55-59 also shows various orientations of staple tips parallel to the longitudinal axis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142.  The examiner can normally be reached on M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731